___________

                                 No. 95-1600
                                 ___________

Guatam Batra; Michael Resch;        *
Nisar Shaikh,                       *
                                    *
      Plaintiffs - Appellants,      *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Board of Regents of the             *
University of Nebraska; Graham      *
B. Spanier; Stanley R. Liberty,     *
                                    *
      Defendants - Appellees.       *
                               ___________

                   Submitted:    October 19, 1995

                        Filed:   March 26, 1996
                                 ___________

Before RICHARD S. ARNOLD, Chief Judge, WHITE,* Associate Justice (Ret.),
     and LOKEN, Circuit Judge.
                               ___________


LOKEN, Circuit Judge.


     The plaintiffs in this lawsuit are former tenure-track assistant
professors at the University of Nebraska-Lincoln.   They brought this action
under 42 U.S.C. § 1983 alleging that the Board of Regents and certain
University officials (collectively the "University") violated plaintiffs'
due process and equal protection rights by denying tenure and refusing to
renew their employment contracts.   Plaintiffs appeal the district court's1
dismissal of




     *
     The HONORABLE BYRON R. WHITE, Associate Justice (Ret.) of the
     Supreme Court of the United States, sitting by designation.
     1
      The HONORABLE RICHARD G. KOPF, United States District Judge
for the District of Nebraska.
their claims, granted after the University moved for summary judgment.    We
affirm.


                                     I.


     Plaintiffs were appointed Assistant Professors in the College of
Engineering and Technology between 1985 and 1989.   These were appointments
to "specific term," tenure-leading faculty positions.       Each plaintiff
received an appointment letter enclosing a copy of the University's Board
of Regent Bylaws.   Section 4.4.2 of the Bylaws, which is critical to this
appeal, provides in part:


     Appointments for a Specific Term.      An "Appointment for a
     Specific Term" is a probationary appointment as a faculty
     member with academic rank of assistant professor or above for
     a term of one year, unless a longer term is specified in the
     contract required by Section 4.3.      In no event shall the
     specific term exceed three years.      An "Appointment for a
     Specific Term" shall carry no presumption of renewal, and will
     terminate at the end of the stated term, if written notice of
     non-reappointment is given to the appointee . . . .


The appointment letters also advised that the appointee would be considered
for a "continuous appointment" (tenure) after no more than seven years of
specific term employment.


     Each plaintiff applied for tenure in 1991 or 1992.     Each was denied
tenure and was notified that his specific term appointment would not be
renewed.     Plaintiffs filed a grievance with the University's Grievance
Committee.   The Committee concluded that plaintiffs did not warrant tenure
but recommended they be given two more years to earn tenure.             The
Chancellor of the University, appellee Graham Spanier, declined this
recommendation and terminated plaintiffs at the end of the 1993-1994
academic year.


     Plaintiffs then commenced this action, claiming that the University
denied them procedural due process, in particular by




                                    -2-
failing to timely provide them with copies of a December 1980 College of
Engineering and Technology document entitled, "Criteria for Promotion and
Tenure."     After the district court denied plaintiffs' motion for a
preliminary injunction, they amended their complaint to add the following
equal protection claim:


             29. That Plaintiffs were members of a protected class,
       tenure-track faculty at the University of Nebraska.

             30. That the individual Defendants treated [Plaintiffs]
       differently than similarly situated class members (ie: tenure-
       track faculty) by withholding information from them necessary
       for them to properly achieve tenure.


       The University then moved for summary judgment based upon the record
from plaintiffs' preliminary injunction motion plus additional affidavits.
The district court granted summary judgment on the due process claim,
concluding plaintiffs have no protected property interest.               The court
dismissed the equal protection claim because plaintiffs had not alleged
that they "were victimized based on some suspect classification" and had
not cured this defect in responding to the University's summary judgment
motion.    Plaintiffs challenge both rulings on appeal.        They further argue
that the district court should have allowed them to amend their equal
protection claim.


                                        II.


       Plaintiffs' procedural due process claim fails unless they had a
protected liberty or property interest in their specific term appointments
as tenure-track assistant professors.         See Board of Regents v. Roth, 408
U.S. 564   (1972);   Perry   v.   Sindermann,   408 U.S. 593   (1972).   The
University's alleged failure to follow its own procedural rules and
regulations did not, without more, give rise to a protected liberty or
property interest.     See Swenson v.




                                        -3-
Trickey, 995 F.2d 132, 134 (8th Cir.), cert. denied, 114 S. Ct. 568 (1993);
Stow v. Cochran, 819 F.2d 864, 867-68 (8th Cir. 1987).


     Plaintiffs did not assert a liberty interest in continued employment
and most surely did not have one.    See Roth, 408 U.S. at 574 n.13.   For a
property interest to arise, a government employee must have a "legitimate
claim of entitlement" to continued employment, as opposed to a mere
subjective expectancy.    Id. at 577.      "Absent unusual circumstances, a
teacher in a position without tenure or a formal contract does not have a
legitimate entitlement to continued employment."    Geddes v. Northwest Mo.
State Univ., 49 F.3d 426, 429 (8th Cir. 1995).


     Section 4.4.2 of the Board of Regents Bylaws clearly states that
plaintiffs' appointments were probationary and carried no presumption of
renewal.   The very purpose of this type of tenure regulation is to avoid
an ambiguous relationship that may, in hindsight, be construed as "de facto
tenure."   See Cusumano v. Ratchford, 507 F.2d 980, 984 (8th Cir. 1974),
cert. denied, 423 U.S. 829 (1975).     Applying Geddes, we held in Akeyo v.
O'Hanlon, 75 F.3d 370, 374 (8th Cir. 1996), that a University of Nebraska
assistant professor did not have a property interest because section 4.4.2
of the Bylaws "could not create an expectation of entitlement."        Akeyo
controls the due process issue in this case.
     Plaintiffs argue that a statement in section 4.4.2 -- "In no event
shall the specific term exceed three years" -- created a reasonable
expectation of special status when their specific term appointments were
renewed beyond three years.   We disagree.   The appointment letters stated,
consistent with section 4.10 of the Bylaws, that the specific term
appointments could not exceed a total of seven full academic years.     This
put plaintiffs on notice that their probationary appointments could last
up to seven years before they would be considered for tenure.      Like the
district court, we find no unusual circumstances in the record that would




                                     -4-
entitle plaintiffs to a protected property interest in their non-tenured
appointments.


                                     III.


     Appellants next argue that the district court erred in dismissing
their equal protection claim.     The claim is that the University treated
them differently than other similarly situated tenure-track assistant
professors   by   withholding   information   necessary   to   achieve    tenure,
principally the College of Engineering's "Criteria for Promotion and
Tenure"   document.2   The district court dismissed this claim because
plaintiffs failed to allege or prove that they were denied tenure "based
on any suspect classification."     On appeal, plaintiffs argue that their
complaint did state a valid equal protection claim, or that they should
have been allowed to amend it.


                                      A.


     We have some difficulty with the district court's reasoning.            That
court observed that a class consisting of tenure-track assistant professors
"neither involve[s] fundamental rights, nor proceed[s] along suspect lines"
such as race or sex or national origin.       But the equal protection clause
does not only protect "fundamental rights," and does not only protect
against "suspect classifications" such as race.    It also protects citizens
from arbitrary or irrational state action.       Most equal protection cases
involve facial or as-applied challenges to legislative action.           Absent a
"suspect classification" such as race, courts review legislative actions
under the highly deferential "rational basis" standard.            See City of
Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 446-47 (1985).




      2
      At oral argument, counsel for plaintiffs could not explain
how such information would have helped them achieve tenure.

                                     -5-
        Plaintiffs in this case do not challenge legislative action; they
concede that the Board of Regent Bylaws are unobjectionably even-handed.
Indeed, plaintiffs allege that University officials violated section 4.5
of   the    Bylaws by withholding vital tenure information that must be
"published and disseminated to the faculties," with the result that
plaintiffs were treated differently than other similarly situated members
of the tenure-track faculty.       If that type of "withholding," without more,
were enough to trigger a "rational basis" analysis of why the information
was withheld, virtually every negligent governmental action could be
converted     into   an   equal   protection   violation.   Thus,   courts   have
consistently required equal protection plaintiffs to allege and prove
something more than different treatment by government officials.         As the
Supreme Court said in Snowden v. Hughes, 321 U.S. 1, 8 (1944):


              The unlawful administration by state officers of a state
        statute fair on its face, resulting in its unequal application
        to those who are entitled to be treated alike, is not a denial
        of equal protection unless there is shown to be present in it
        an element of intentional or purposeful discrimination.


        Snowden confirms that the something more required of the plaintiff
in this kind of equal protection case is the presence of an unlawful intent
to discriminate against the plaintiff for an invalid reason.          Plaintiff
need not prove that another fundamental right was trampled -- the right to
equal protection of the laws is itself fundamental.         Nor need plaintiff
prove that he or she was victimized by a "suspect classification" such as
race.      But the discrimination must be intentional, and the government's
motive must fail to comport with the requirements of equal protection.        See
Dickens v. Ashcroft, 887 F.2d 895 (8th Cir. 1989) (per curiam).


        Judicial articulations of this concept have not been uniform, and
most have focused on whether plaintiff was a member of a




                                        -6-
victimized class.    See Albright v. Oliver, 975 F.2d 343, 348 (7th Cir.
1992) ("you must be singled out because of your membership in the class,
and not just be the random victim of governmental incompetence"), aff'd on
other grounds, 114 S. Ct. 807 (1994); Booher v. United States Postal Serv.,
843 F.2d 943, 944 (6th Cir. 1988) ("[t]he equal protection concept does not
duplicate common law tort liability by conflating all persons not injured
into a preferred class"); Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.
1986) ("[t]he equal protection argument fails here because the wrong is not
alleged to be directed toward an individual as a member of a class or group
singled out for discriminatory treatment").   But the relevant prerequisite
is unlawful discrimination, not whether plaintiff is part of a victimized
class.   As Justice Frankfurter explained in his concurring opinion in
Snowden, 321 U.S. at 15:


     The talk in some of the cases about systematic discrimination
     is only a way of indicating that in order to give rise to a
     constitutional grievance a departure from a norm must be rooted
     in design and not derive merely from error or fallible
     judgment.


This distinction was also discussed by Chief Judge Posner in Esmail v.
Macrane, 53 F.3d 176, 180 (7th Cir. 1995), which held that the refusal to
renew a liquor license may be actionable under the equal protection clause
if defendants' action "was a spiteful effort to 'get' [plaintiff] for
reasons wholly unrelated to any legitimate state objective."


     Thus, in our view, the key requirement is that plaintiff allege and
prove unlawful, purposeful discrimination.    Having restated the relevant
inquiry in this manner, we nonetheless agree with the district court's
conclusion:   plaintiffs' equal protection pleading failed to state a claim,
and the evidence they submitted in response to the University's motion for
summary judgment did not cure this fatal defect.    Plaintiffs alleged only
that significant




                                    -7-
tenure-track information was withheld from them.      They did not allege who
did the withholding, nor why the information was withheld.       Nor did they
make any showing that the University irrationally classifies tenure-track
faculty into different groups in considering tenure applicants.        Thus,
plaintiffs' pleadings and proof are consistent with the proposition that
they were the victims of random government incompetence.         Their equal
protection claim was properly dismissed.


                                      B.


     Finally, plaintiffs argue that the district court should have invited
them to file a second amended complaint to avoid dismissal of the equal
protection claim.    Leave to amend lies within the sound discretion of the
district court.   See Izaak Walton League of Am. v. St. Clair, 497 F.2d 849,
854 (8th Cir.), cert. denied, 419 U.S. 1009 (1974).    We find no indication
plaintiffs raised this issue in the district court.       Nor do they explain
on appeal how they would amend the complaint to save this claim.       After
permitting plaintiffs to add the equal protection claim by a first amended
complaint, the district court did not abuse its discretion by not inviting
yet another attempt to plead what appeared to be a clearly meritless claim.
See Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 225 (8th Cir.
1994).


     The judgment of the district court is affirmed.


     A true copy.


           Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -8-